Exhibit 10.17

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

 

between

 

CARBONTRONICS SYNFUELS INVESTORS, L.P.,

as Buyer

 

and

 

CARBONTRONICS, LLC,

as Seller

 

Dated

as of June 16, 1998

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

Section 1.01.

  

Definitions

   1 ARTICLE II PURCHASE

Section 2.01.

  

Sale and Purchase of Membership Interest

   7

Section 2.02.

  

Adjustment Amounts

   12

Section 2.03.

  

Deferred Contingent Payments

   13

Section 2.04.

  

Pledge of Partnership Interest

   14

Section 2.05.

  

Excluded Rights

   14      ARTICLE III      REPRESENTATION AND WARRANTIES OF THE SELLER

Section 3.01.

  

Membership Interests

   15

Section 3.02.

  

Membership of the Purchased Companies

   15

Section 3.03.

  

Organization

   15

Section 3.04.

  

Qualifications, etc.

   15

Section 3.05.

  

Third Party Indebtedness

   16

Section 3.06.

  

Real and Personal Property Owned or Leased

   16

Section 3.07.

  

Financial Position

   16

Section 3.08.

  

Absence of Certain Changes or Events

   16

Section 3.09.

  

Insurance

   16

Section 3.10.

  

Commitments

   17

Section 3.11.

  

Legal Proceedings

   17

Section 3.12.

  

Taxes

   17

Section 3.13.

  

Compliance with Laws

   18

Section 3.14.

  

Environment

   18

Section 3.15.

  

Organization; Due Authorization; Binding Obligation

   19

Section 3.16.

  

Non-Contravention

   19

Section 3.17.

  

Regulatory Approvals

   19

Section 3.18.

  

Election with Respect to Purchased Companies

   19

Section 3.19.

  

Liabilities

   19

Section 3.20.

  

Conduct of Operations

   20

Section 3.21.

  

Designs and Drawings

   20

Section 3.22.

  

Licenses, Permits, Etc.

   20

Section 3.23.

  

No Tax-Assisted Financing

   21

Section 3.24.

  

IRS Ruling

   21

Section 3.25.

  

Certain Expectations

   21

Section 3.26.

  

Books and Records

   22

Section 3.27.

  

Projections

   22

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

Section 3.28.

  

Production Capacity of Synthetic Coal Facilities

   22 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

Section 4.01.

  

Organization

   22

Section 4.02.

  

Due Authorization of the Partnership; Binding Obligation

   23

Section 4.03.

  

Non-Contravention

   23

Section 4.04.

  

Regulatory Approvals

   23

Section 4.05.

  

Investment Intent

   23

Section 4.06.

  

Legal Proceedings

   24

Section 4.07.

  

Availability of Funds

   24 ARTICLE V FURTHER AGREEMENTS AND ASSURANCES

Section 5.01.

  

Confidentiality

   24

Section 5.02.

  

Reports and Financial Statements

   25 ARTICLE VI CONDITIONS TO THE PURCHASE

Section 6.01.

  

No Legal Proceedings

   25

Section 6.02.

  

Assignment of Membership Interests

   25 ARTICLE VII CONDITIONS TO THE SALE

Section 7.01.

  

No Legal Proceedings

   26

Section 7.02.

  

Payment of Purchase Price

   26 ARTICLE VIII EVENTS OF DEFAULT

Section 8.01.

  

Events of Default

   26

Section 8.02.

  

Partnership’s Obligation to Take Action Against Defaulting Limited Partner

   27 ARTICLE IX CONSEQUENCES OF BREACH OF REPRESENTATIONS AND WARRANTIES AND
COVENANTS

Section 9.01.

  

Consequence of Breach of Representations and Warranties and Covenants

   28

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE X TERMINATION OF AGREEMENT

Section 10.01.

  

Mutual Agreement

   28

Section 10.02.

  

Noncompliance; Nonperformance

   28 ARTICLE XI MISCELLANEOUS

Section 11.01.

  

Entire Agreement

   29

Section 11.02.

  

Successors and Assigns

   29

Section 11.03.

  

Counterparts; Effectiveness

   29

Section 11.04.

  

Headings

   29

Section 11.05.

  

Amendment; Waiver; Requirement of Writing

   29

Section 11.06.

  

Notices

   29

Section 11.07.

  

Governing Law

   30

Section 11.08.

  

Exclusion of Consequential Damages

   30

Section 11.09.

  

No Third-Party Beneficiaries

   30

Exhibit A

  

Base Case

    

Exhibit B

  

Form of Deferred Contingent Payment Note

    

 

iii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of June 16, 1998,
between CARBONTRONICS SYNFUELS INVESTORS, L.P., a Delaware limited partnership
(the “Partnership”), and CARBONTRONICS, LLC, a Delaware limited liability
company (the “Seller”).

 

W I T N E S S E T H :

 

WHEREAS, the Seller is the sole member of each of the following limited
liability companies, each formed under the Delaware Limited Liability Company
Act of 1992, as amended: PC Indiana Synthetic Fuel #2, L.L.C., PC Illinois
Synthetic Fuel #2, L.L.C. and PC Kentucky Synthetic Fuel #3, L.L.C. (each a
“Project Company,” and, collectively, the “Project Companies”);

 

WHEREAS, with respect to each Project Company, the Seller’s 100% limited
liability company interest therein together with all rights, powers and
obligations of the Seller as a Member of such Project Company are, collectively,
herein referred to as the “Membership Interest;”

 

WHEREAS, the Seller desires to sell, assign, transfer and convey and the
Partnership desires to purchase and accept the Membership Interest in and become
the sole Member of one or more of the Project Companies for the consideration
and on the terms set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the promises and of the mutual agreements
hereinafter contained, the parties, intending to be legally bound, do hereby
agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01. Definitions. For purposes of this Agreement, the following terms
have the meanings specified or referred to in this Section 1.01. Terms used
herein and not defined herein shall have the meaning assigned thereto in the
Partnership Agreement.

 

“Adjustment Date” means the first Quarterly Payment Date after June 30 of each
year.

 

“Annual Adjustment Amount” means the amount which is determined under
Section 2.02 (a) hereof as the adjustment to be made to the Contingent Payments
otherwise due on the Adjustment Date.



--------------------------------------------------------------------------------

“Base Case” means the pro forma economic projections of the expected financial
results of the Projects undertaken by each Purchased Company attached hereto as
Exhibit A.

 

“Calendar Quarter” means, in each calendar year, each three-month period
beginning with January, April, July or October.

 

“Capacity Warranty” has the meaning specified in Section 9.01 hereof.

 

“Capital Contributions” means the amounts contributed to the Partnership by the
Partners as provided in the Partnership Agreement.

 

“Cash Expenditures” means, with respect to any period, all disbursements of cash
by the Partnership, including, but not limited to, payments of operating
expenses, amounts payable by the Partnership as Contingent Payments under this
Agreement (determined without regard for the application of any provision hereof
permitting or requiring all or any portion of such Contingent Payments to be
deferred due to Operating Deficits), amounts paid as royalties or license fees
under the Sub-License Agreements or other agreements regarding technology
utilized by the Purchased Companies or their subsidiaries, payments of principal
and interest as it becomes due on indebtedness, amounts paid into escrow as
security for future liabilities, and amounts expended from releases from any
such escrow; provided that, Cash Expenditures shall not include:
(i) distributions to the Partners, or (ii) amounts expended or applied from
Initial Contributions, other than amounts expended or applied as working capital
or otherwise to cover operating costs identified in the Project Construction
Budget.

 

“Cash Receipts” means, with respect to any period, all cash receipts of the
Partnership from the operation of all or any of the Projects or the sale of
fuels produced thereby and any other cash receipts from Partnership operations
or assets including operations and assets of the Purchased Companies and
subsidiaries thereof, plus Quarterly Contributions, plus that portion of the
Initial Contributions contributed and expended or applied as working capital or
otherwise to cover operating costs, in each case not to exceed the amounts
specified therefor in the Project Construction Budget, plus interest received on
any Reserves or accounts of the Partnership or the Purchased Companies or their
subsidiaries, plus amounts released from any escrow established as security for
future liabilities; provided that, Cash Receipts shall not include proceeds of
borrowings.

 

“Closing” means, with respect to any Project Company, the transfer of the
Membership Interest to the Partnership and the payment to the Seller of the
Initial Payment.

 

“Closing Date” means the date and time as of which a Closing actually takes
place.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
law, and regulations issued by the IRS pursuant to the Internal Revenue Code or
any successor law.

 

“Contingent Payment” means, (i) with respect to each Calendar Quarter, the
Contingent Payment due on the Quarterly Payment Date following the end of such
Calendar Quarter all as provided in Section 2.01(e) and (ii) the payment due on
the Final Adjustment Date.

 

“Deferred Contingent Payments” means (i) all amounts of Contingent Payments
which, under Section 2.03, are not paid on the Quarterly Payment Date when such
amounts become due and (ii) interest on the deferred amount until paid.

 

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership;
provided, however, that the term Encumbrance shall not include any rights or
interests arising under the Option Agreement.

 

“Environmental Law” means any Legal Requirement which relates to or otherwise
imposes liability or standards of conduct concerning mining or reclamation of
mined land, discharges, emissions, releases or threatened releases of noises,
odors or any pollutants, contaminants or hazardous or toxic wastes, substances
or materials, whether as matter or energy, into ambient air, water or land, or
otherwise relating to the manufacture, processing, generation, distribution,
use, treatment, storage, disposal, cleanup, transport or handling of pollutants,
contaminants, or hazardous or toxic wastes, substances or materials.

 

“Estimated Tax Credits” has the meaning specified in Section 2.01(e).

 

“Event of Bankruptcy” means, for any entity:

 

(a) that such entity shall fail generally to, or admit in writing its inability
to, pay its obligations as they become due; or

 

(b) a proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of such entity in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, trustee, custodian, sequestrator, conservator or other
similar official of such entity or for any substantial part of its property, or
for ,the winding-up or liquidation of its affairs and such proceeding shall not
have been dismissed, or such execution or similar process shall not be

 

3



--------------------------------------------------------------------------------

released, vacated or fully bonded, within 60 days after commencement, filing or
levy, as the case may be; or

 

(c) the commencement by such entity of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or such
entity’s consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official of such entity or for any substantial part of its
property, or any general assignment for the benefit of creditors.

 

“Final Adjustment Amount” means the adjustment to be paid on the Final
Adjustment Date which amount is to be determined under Section 2.02(b) hereof.

 

“Final Adjustment Date” means June 1, 2008 (or, if Tax Credits are unavailable
by reason of the repeal or amendment of Section 29 of the Code, June 30 of the
year following the year in which the Tax Credits are last available as a result
of such repeal or amendment).

 

“Final Determination” has the meaning specified in Section 2.01(j)(3).

 

“General Partner” means the general partner of the Partnership, initially
Carbontronics Fuels, LLC, a Delaware limited liability company.

 

“Governmental Body” means any of the following:

 

(d) nation, state, county, city, town, village, district, or other jurisdiction
of any nature;

 

(e) federal, state, local, municipal, foreign, or other government;

 

(f) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);

 

(g) multi-national organization or body; or

 

(h) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 

“Initial Payment” means, with respect to the Membership Interests in all three
of the Project Companies, the sum of $1,500,000, which amount is payable in a
single installment in the amount set forth in Section 2.01(d).

 

4



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service or its successor.

 

“IRS Ruling” has the meaning ascribed thereto in the Partnership Agreement.

 

“IRS Ruling Request” has the meaning ascribed thereto in the Partnership
Agreement.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty.

 

“Limited Partner” means a limited partner of the Partnership.

 

“Maximum Tax Credit Amount at Risk” has the meaning specified in
Section 2.01(j)(4).

 

“Member” means, with respect to each Project Company, the entity which is the
sole member of such limited liability company.

 

“Membership Interest” means, with respect to each Project Company, the 100%
limited liability company interest therein held by the sole Member of such
Project Company, including, without limitation, such Member’s rights in the
income and loss of the Project Company and the rights to receive distributions
of assets (liquidating or otherwise) and allocations and the right and power and
obligations as the sole member of such Project Company to manage and control the
business, affairs and properties of the Project Company and all rights as the
sole member of such Project Company to control subsidiaries of such Project
Company.

 

“Milestones” has the meaning ascribed to such term in the Partnership Agreement.

 

“Operating Deficit” means, for any period, the amount, if any, by which Cash
Expenditures exceed Cash Receipts.

 

“Operating Gain” means, for any period, the amount, if any, by which Cash
Receipts exceed Cash Expenditures.

 

“Option Agreement” means the Option Agreement dated as of June 16, 1998 between
the Partnership and Carbontronics Fuels, LLC pursuant to which Carbontronics
Fuels, LLC has an option to purchase, on or for a period after January 1, 2008,
the Membership Interest in one or more of the Purchased Companies.

 

“Partners” means, collectively, the General Partner and all limited partners of
the Partnership.

 

5



--------------------------------------------------------------------------------

“Partnership” means Carbontronics Synfuels Investors, L.P., a Delaware limited
partnership.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership dated as of June 16, 1998 among Carbontronics Fuels, LLC as general
partner and those persons from time to time admitted as limited partners. Except
as otherwise expressly provided herein, all references to the Partnership
Agreement shall be to such agreement as it is in effect on the date hereof,
without regard for any amendments or supplements thereto after the date hereof
made without the prior written consent of the Seller.

 

“Permitted Encumbrances” means (i) liens for taxes that are not yet due and
payable, (ii) liens that are being contested in good faith and by appropriate
proceedings which have the effect of staying the execution of such liens,
(iii) materialmen’s, mechanic’s, worker’s, repairmen’s, employees’, carriers’,
warehousemen’s and other like liens relating to the construction of the
Projects, so long as the same relate to amounts that are not more than 30 days
past due, and (iv) exceptions to title listed in the title insurance policies in
effect for the sites on which the synthetic fuel production facilities owned by
the Project Companies are being constructed.

 

“Project” means, with respect to each Purchased Company, each synthetic fuel
production facility and associated feedstock preparation facility developed and
operated by such Purchased Company or a subsidiary of such Purchased Company and
described in Schedule 1.01 hereto.

 

“Project Company” means any one of the following limited liability companies,
each of which is a Delaware limited liability company: (1) PC Indiana Synthetic
Fuel #2, L.L.C., (2) PC Illinois Synthetic Fuel #2, L.L.C. and (3) PC Kentucky
Synthetic Fuel #3, L.L.C.

 

“Project Companies” means, collectively, all of the Project Companies.

 

“Purchase Price” has the meaning specified in Section 2.01(a).

 

“Purchased Company” means any Project Company the Membership Interest in which
is acquired by the Partnership as provided in Section 2.01 of this Agreement.

 

“Qualified Fuels” means qualified fuels as defined in Section 29(c) of the Code.

 

“Quarterly Payment Date” means the date following the end of each Calendar
Quarter on which the Contingent Payment is due as provided in Section 2.01(h).

 

6



--------------------------------------------------------------------------------

“Reserves” means reserves established and maintained from time to time by the
General Partner or by the Purchased Companies or a subsidiary thereof, in
amounts deemed adequate and sufficient from time to time by the General Partner
or the manager of the respective Purchased Companies or subsidiary for working
capital and to pay taxes, insurance, repairs, replacements or renewals or other
costs and expenses incident to the Partnership’s or the Purchased Company’s (or
subsidiary’s) business.

 

“Sale or Refinancing” means any sale or refinancing transaction not in the
ordinary course of business of a Project Company or the Partnership as more
fully described in the Partnership Agreement and including, specifically,
proceeds of a sale of a Membership Interest including a sale under the Option
Agreement.

 

“Sale or Refinancing Proceeds” means all cash receipts of the Partnership
arising from a Sale or Refinancing less those amounts described in the
Partnership Agreement.

 

“Seller” means Carbontronics, LLC, a Delaware limited liability company.

 

“Tax Credits” means the tax credits provided by Section 29 of the Code.

 

“Tax Event” has the meaning specified in Section 2.01(j)(2).

 

“Unit” has the meaning ascribed to such term in the Partnership Agreement.

 

ARTICLE II.

 

PURCHASE

 

Section 2.01. Sale and Purchase of Membership Interest.

 

(a) Subject to the terms and conditions set forth in this Agreement, the
Partnership shall purchase and the Seller shall sell, assign, transfer and
convey the Membership Interest in one or more of the Project Companies. The
Purchase Price of the Membership Interest in each Project Company shall include
two components: (1) the Initial Payment, which shall be payable in one
installment, which shall be payable in accordance with paragraph (d) below, and
(2) Contingent Payments due on each Quarterly Payment Date through and including
the Quarterly Payment Date which follows the Calendar Quarter ended on
December 31, 2007 and on the Final Adjustment Date.

 

7



--------------------------------------------------------------------------------

(b) The Partnership shall purchase the Membership Interest in the Project
Companies and shall exercise such right on June 29, 1998.

 

(c) Subject to the terms and conditions of this Agreement, at the Closing with
respect to the sale of the Membership Interest in a Project Company, the Seller
will sell, assign, transfer and convey all of the Seller’s rights, title and
interest in the Membership Interest in such Project Company to the Partnership
and take such action as shall be required to cause the Partnership to be
admitted as the sole Member of each such Purchased Company, and the Partnership
will purchase, assume and accept the Membership Interest from the Seller and
will pay, in full, the Initial Payment and all of the Contingent Payments as
they become due for the Membership Interest in such Project Company. On the
Closing Date with respect to the purchase of the Membership Interest in a
Project Company, all right, title and interest of the Seller in the Membership
Interest in such Project Company shall be transferred, assigned and conveyed to
the Partnership, the Partnership shall be admitted as the sole Member of such
Project Company and all interest of the Seller in the Membership Interest and in
the Purchased Company shall be released by the Seller.

 

(d) On the Closing Date, with respect to the Membership Interest in each Project
Company purchased on such date, the Partnership shall pay in full and in
immediately available funds the Initial Payment in the amount of $1,500,000.

 

(e) The Partnership shall, as further consideration for each Membership Interest
purchased hereunder, be required to make and agrees to make Contingent Payments
to the Seller in the amounts set forth in this Section 2.01(e). The Contingent
Payments shall be due and payable on each Quarterly Payment Date and on the
Final Adjustment Date. The Contingent Payments in respect of the Membership
Interest in a given Project shall commence on the Quarterly Payment Date
immediately following the Calendar Quarter in which the first Qualified Fuel
produced by such Project is sold and end with the Final Adjustment Date. Subject
to Article IX hereof, with respect to each Calendar Quarter, the Contingent
Payment due on the Quarterly Payment Date immediately following such Calendar
Quarter shall be an amount equal to (i) fifty percent (50)% of the aggregate
Estimated Tax Credits generated by Projects during that portion of such Calendar
Quarter when the respective Project Companies were Purchased Companies and
(ii) with respect to the Contingent Payment due on the Adjustment Date, plus or
minus the product of (x) fifty percent (50)% multiplied by (y) the Annual
Adjustment Amount. The term “Estimated Tax Credits,” for any Calendar Quarter,
as used in this Agreement, means the sum of the Tax Credits, as in accordance
with Section 3.1(e) of the Partnership Agreement; and, as adjusted following
review by the Seller as provided herein and by the Partners’ Accountant as
provided in Section 3.1(f) of the Partnership Agreement. Notwithstanding the
foregoing, the Seller agrees that the Partnership shall not be in

 

8



--------------------------------------------------------------------------------

default under this Agreement in respect of its failure to make any Contingent
Payment for the Membership Interest in a Project Company (x) unless and until
the date the conditions set forth in Section 3.1(g) in the Partnership Agreement
have been satisfied or waived, and (y) unless all Contingent Payments due on or
prior to such date have not been paid in full (subject to the other provisions
of this Agreement) within five days after such date.

 

(f) The final Contingent Payment shall be due on the Final Adjustment Date and
shall be in the amount of the Final Adjustment Amount if such Final Adjustment
Amount is a positive amount.

 

(g) The General Partner shall prepare its calculation of the Estimated Tax
Credits and the Contingent Payment for each Calendar Quarter at the same time
that the General Partner prepares its calculation of the amount of the Quarterly
Contribution as provided in Section 3.1(e) of the Partnership Agreement and
shall submit a report showing the Partnership’s determination of the Contingent
Payment to the Seller at the same time as the General Partner submits the report
described in Section 3.1(f) of the Partnership Agreement to the Partners’
Accountant for review.

 

(h) The Contingent Payment with respect to each Calendar Quarter shall be due to
the Seller not later than five days after the Quarterly Contribution for such
Calendar Quarter is due to the Partnership from the Partners under the terms of
Section 3.1(f) of the Partnership Agreement. Such due date for Contingent
Payments, being the date which is five days after the Quarterly Contribution
Date, is herein referred to as the “Quarterly Payment Date.”

 

(i) If the Seller objects to the General Partner’s calculation of any Contingent
Payment, the Seller shall notify the Partnership within two weeks after the
Partnership has submitted the report to the Seller. If the Seller disputes the
Partnership’s calculations, the Partnership shall, in good faith, consider the
issues raised or in dispute and discuss such issues with the Seller and attempt
to reach a mutually satisfactory agreement, taking into account as well, any
issues raised by the Partners’ Accountant and if such dispute is promptly
resolved, the adjusted amount agreed upon shall be the Contingent Payment due.
If the dispute is not promptly resolved, the Partnership shall pay, on the
Quarterly Payment Date, the amount not in dispute. Thereafter, the Seller, the
General Partner and the Partners’ Accountant shall select an independent entity
qualified and knowledgeable in the area to resolve the dispute and, upon
resolution of the dispute, if it is determined that additional Quarterly
Contributions are due from the Partners, the corresponding additional amount
shall be paid to the Seller within five days of the date the additional amount
of the Quarterly Contributions is due to the Partnership from the Partners.

 

9



--------------------------------------------------------------------------------

(j) (1) If the Partnership advises the Seller in writing that a Tax Event has
occurred, all payments of Contingent Payments thereafter up to an amount equal
to the aggregate Maximum Tax Credit Amount At Risk shall be made into an escrow
account for the benefit of the Seller (but owned by the Partnership) on terms
whereby the amounts held in escrow will be released on the joint signatures of
the Seller and the Partnership (which shall require the approval of a Majority
in Interest of the Limited Partners, as such term is defined in the Partnership
Agreement) in the following circumstances, and in the following amounts:

 

(i) upon a Final Determination with respect to a Partner or Partners and a
Calendar Quarter or Calendar Quarters that Tax Credits are disallowed, the
product of (x) the sum of (I) the amount disallowed, plus (II) any interest and
penalties (including without limitation substantial understatement penalties and
any penalties for underpayment of estimated taxes to the extent attributable to
Tax Credits arising from the Partnership) due with respect to any such Calendar
Quarters related to such Tax Credits, multiplied by (y) the applicable
percentage under Section 2.01(e) hereof, shall be released from the escrow to
the relevant Partner or Partners so long as the relevant Partner or Partners
certifies that (A) the amount being released is in the same proportion as the
amounts escrowed hereunder bear to all amounts placed into escrow following a
Tax Event under this Agreement and the Sub-License Agreements, and (B) all
actions necessary to cause the proportionate amounts escrowed under the
Sub-License Agreements to be released have been taken or are being taken
contemporaneously; and

 

(ii) if there is no longer an extant Tax Event as determined in accordance with
the final sentence of paragraph (2) below, the amounts remaining in escrow after
application of (i) above shall be released to the Seller.

 

(2) For purposes of this Agreement, “Tax Event” means (i) the issuance of any
information document request related to Tax Credits arising from the operations
of the Partnership or the Purchased Companies, or any other reasonable
indication of an intention by the IRS to examine or disallow any portion of such
Tax Credits, but in each case only if the IRS continues to make inquiries or
persists in its examination after the IRS has been provided with a copy of the
private letter ruling(s) issued to the Partnership, (ii) the Partnership’s or
Seller’s becoming aware that the IRS has questioned or otherwise implicated the
ability of the proprietary process licensed under the Sub-License Agreements to
produce Qualified Fuels at any other synthetic fuel production project, or
(iii) except with respect to matters addressed in clause (i) or (ii) above, a
Majority in Interest of the Limited Partners reasonably determines, after
consultation with Seller and such experts as Seller may provide, and taking into
consideration the existence of the rulings received in response to the IRS
Ruling Request, that it is more likely than

 

10



--------------------------------------------------------------------------------

not that the IRS will disallow all or a portion of Tax Credits. Any Tax Event
arising under this Section 2.01(j) (2) shall cease on the earlier of (A) a Final
Determination, (B) when the Partnership (with the approval of a Majority in
Interest of the Limited Partners or, if a Limited Partner objecting to the same
delivers an opinion of nationally recognized tax counsel that it is more likely
than not that the IRS will disallow Tax Credits, with the approval of all the
Limited Partners) and the Seller agree that the tax issue giving rise to the Tax
Event has been resolved, or (C) solely with respect to a Tax Event arising under
clause (iii) above, more than one year passes without an examination of Tax
Credits of the Partnership commencing or another Tax Event occurring.

 

(3) For purposes of this Agreement, “Final Determination” means, with respect to
Tax Credits related to the Partnership,

 

(i) unless an adjustment is proposed with respect to any such Tax Credits, the
expiration of the applicable statute of limitations for the relevant tax period
and Partner;

 

(ii) unless an administrative appeal or a judicial proceeding is initiated by
the Partnership or the affected Partner, the date ninety days after the issuance
of a notice of deficiency;

 

(iii) unless judicial proceedings are initiated by the Partnership or the
affected Partner, a final decision with respect to the proposed adjustment by an
IRS appeals officer, as evidenced by the issuance of a 90-day letter, 870-AD or
like notice and the expiration of the period for initiating judicial
proceedings;

 

(iv) unless appealed by the Partnership or the affected Partner, a final
decision with respect to the proposed adjustment by the United States Tax Court,
Court of Federal Claims or the appropriate Federal District Court and the
expiration of the period for filing an appeal of such decision;

 

(v) a final decision of a United States Court of Appeals with respect to the
proposed adjustment, unless a petition for certiorari to the United States
Supreme Court has been applied for and is pending or has been granted with
respect to such decision;

 

(vi) denial of certiorari by, or final decision of, the United States Supreme
Court; or

 

(vii) the settlement of a proposed adjustment as evidenced by a closing
agreement.

 

11



--------------------------------------------------------------------------------

(4) For purposes of this Agreement, “Maximum Tax Credit Amount At Risk” means
the amount reasonably determined by any affected Partner to be potentially
subject to disallowance by the IRS following a Tax Event, plus interest and
substantial understatement penalties, which amount shall not exceed the product
of (x) the sum of (I) the Tax Credits claimed by such Limited Partner with
respect to the operations of the Partnership and the Project Companies for all
open tax years (so long as such claims are consistent with the applicable final
tax return of the Partnership as to any such tax year), it being understood that
such amount is not limited to amounts directly implicated by the Tax Event
(since an audit of one issue related to Tax Credits could result in a
disallowance of other such credits for the same or a subsequent period, or on
other grounds discovered later), plus (II) any interest and penalties payable by
such affected Partner (to the extent attributable to Tax Credits arising from
the Partnership), multiplied by (y) the applicable percentage under
Section 2.01(e) hereof.

 

(5) Each of the Seller and the Partnership agrees that, promptly after obtaining
knowledge thereof, it will give prompt notice of any matter that is or could
become a Tax Event or that the IRS has commenced an examination of any other
synthetic fuel production project utilizing the proprietary process licensed
under the Sub-License Agreements, and the parties as promptly thereafter as
practicable shall meet to discuss in good faith whether a Tax Event in fact
exists or will likely occur and the consequences thereof.

 

Section 2.02. Adjustment Amounts. (a) Each year, following the publication by
the IRS of the revised inflation adjustment factor and the reference price, and
following the filing of the Partnership’s federal income tax return (A) the
Estimated Tax Credits for each Calendar Quarter of the preceding calendar year
shall be recomputed, using such revised factor and taking into account the
effect of the operation of Section 29(b)(1) of the Code based on such reference
price, but otherwise using the same information used to determine the Estimated
Tax Credits for such periods, except as necessary to cause the aggregate
Estimated Tax Credits not to exceed the Tax Credits actually reported on the
Partnership’s federal income tax return; and (B) the Estimated Tax Credits for
the first Calendar Quarter of the then current calendar year shall be recomputed
using such revised inflation adjustment factor. The General Partner shall then
determine the difference between (x) the Estimated Tax Credits for the preceding
calendar year and the first Calendar Quarter of the current calendar year, as
recomputed using the revised information as set forth in this Section 2.02(a)
and (y) the Estimated Tax Credits as originally determined for the four Calendar
Quarters in the preceding calendar year and the first Calendar Quarter of the
current calendar year. The product of (I), the difference between (x) and (y) in
the preceding sentence, multiplied by (II) the applicable percentage under
Section 2.01 (e) hereof, is the “Annual Adjustment Amount.” If the Annual
Adjustment Amount is a positive amount, it shall be

 

12



--------------------------------------------------------------------------------

added to the amount of the Contingent Payment otherwise due on the Adjustment
Date and if the Adjustment Amount is a negative number, such amount shall be
used to reduce the Contingent Payment otherwise due on the Adjustment Date, or
if the Adjustment Amount is negative and exceeds the amount of the Contingent
Payment otherwise due on such date, the excess amount shall be successively
credited against Contingent Payments as they otherwise become due thereafter.

 

(a) In the calendar year in which the Final Adjustment Date occurs, following
the publication of the revised inflation adjustment factor and the reference
price applicable to the immediately preceding calendar year and following the
filing of the Partnership’s federal income tax return, the Estimated Tax Credits
for each Calendar Quarter of such immediately preceding calendar year shall be
recomputed, using such revised factor and taking into account the effect of the
operation of Section 29(b)(1) of the Code based on such reference price, but
otherwise using the same information used to determine the Estimated Tax Credits
for such periods, except as necessary to cause the aggregate Estimated Tax
Credits not to exceed the Tax Credits actually reported on the Partnership’s
federal income tax return. The General Partner shall then determine the
difference between (x) the Estimated Tax Credits for such calendar year as
recomputed using the revised information as set forth in this Section 2.02(b)
and (y) the Estimated Tax Credits as originally determined for the four Calendar
Quarters in such calendar year. The product of (I), the difference between
(x) and (y) in the preceding sentence, multiplied by (II) the applicable
percentage under Section 2.01(e) hereof, is the “Final Adjustment Amount.” The
Final Adjustment Amount, if positive, shall be due from the Partnership to the
Seller as the final Contingent Payment on the Final Adjustment Date. If the
Final Adjustment Amount is negative, the amount thereof shall be paid by the
Seller to the Partnership on the Final Adjustment Date.

 

Section 2.03. Deferred Contingent Payments. (a) To the extent, for any Calendar
Quarter, the Partnership experiences an Operating Deficit, the Partnership, with
respect to the Contingent Payment due on the Quarterly Payment Date following
such Calendar Quarter, shall be permitted to defer payment of the Contingent
Payment due on such date up to the amount of the Operating Deficit for such
Calendar Quarter. Any such amount deferred as provided in this Section 2.03
together with interest thereon is herein referred to as a “Deferred Contingent
Payment.” Any amount of a Contingent Payment which is deferred shall continue as
an obligation of the Partnership and shall bear interest at the rate of six
percent per annum, compounded annually, until paid. If, for any Calendar
Quarter, the Partnership experiences an Operating Gain and there are Deferred
Contingent Payments outstanding, the Partnership shall, on or before the
Quarterly Payment Date immediately following such Calendar Quarter, pay to the
Seller the lesser of (i) the amount of such Operating Gain for the Calendar
Quarter and (ii) the aggregate amount of unpaid Deferred Contingent Payments
including

 

13



--------------------------------------------------------------------------------

accrued and unpaid interest. Any payments made with respect to Deferred
Contingent Payments shall be credited first to accrued and unpaid interest, and
then to the principal amount of the unpaid Deferred Contingent Payments. All
Deferred Contingent Payments not paid prior to such date shall become due and
payable and shall be paid to the Seller on January 2, 2009. The Partnership
agrees that, to the extent it sells assets, including, but not limited to, a
sale of a Membership Interest under the terms of the Option Agreement or
otherwise, the Sale or Refinancing Proceeds will be used first to pay any unpaid
Deferred Contingent Payments before such amounts are used for any other purpose
of the Partnership. The obligation of the Partnership to pay the Deferred
Contingent Payment shall be evidenced by a promissory note substantially in the
form of Exhibit B hereto.

 

Section 2.04. Pledge of Partnership Interest. The Partnership agrees that as a
condition to the admission of each Limited Partner, it will (i) obtain from such
Limited Partner a written instrument by which such Limited Partner becomes bound
by the terms of the Partnership Agreement (as the same is amended or restated
from time to time), (ii) obtain a pledge of such Limited Partner’s Units to
secure payment of the Quarterly Contributions and a written security agreement
executed by and enforceable against the Limited Partner in which the Limited
Partner pledges its Units and such other security as the Partnership shall deem
appropriate to secure the Limited Partners’ obligations under the Partnership
Agreement, and (iii) as security, take possession of and hold until all payments
due hereunder have been paid, the certificate evidencing the Units of such
Limited Partner.

 

Section 2.05. Excluded Rights. The Seller and the Partnership acknowledge that
the Purchase Price has been determined on the basis of the actual performance of
the binder technology which is licensed to each of the Project Companies from
Carbontec Energy Corporation (“Carbontec”), which performance is believed by the
Seller to be below the levels that had been warranted by Carbontec (the
“Warranty Claim”). The Seller and the Partnership agree that any claim in
respect of the Warranty Claim against Carbontec constitutes an asset excluded
from the purchase and sale made hereby, directly or indirectly, and the
Partnership agrees to cause the Project Companies to enter into such documents
as may be reasonably requested by the Seller confirming the release of any
claims by the Project Companies with respect thereto.

 

14



--------------------------------------------------------------------------------

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby represents and warrants to the Partnership, as of the date
hereof and as of each Closing Date, as follows:

 

Section 3.01. Membership Interests. The Seller (a) is the owner, free and clear
of any Encumbrances, of a 100% Membership Interest in each of the Purchased
Companies and (b) subject to the terms and conditions of this Agreement, will
sell, transfer, assign and deliver good and valid title to each such Membership
Interest and shall withdraw as a Member of each of the Project Companies in
which the Partnership purchases the Membership Interest and relinquish all
rights with respect thereto and will take such action as is required to admit
the Partnership as the sole Member of each Purchased Company in which the
Partnership acquires the Membership Interest. At each Closing the Partnership
will acquire good and valid title to the Membership Interest purchased, free and
clear of any Encumbrances. It is, however, understood and agreed that the
Membership Interests are subject to a purchase option granted to Carbontronics
Fuels, LLC, under the terms of the Option Agreement.

 

Section 3.02. Membership of the Purchased Companies. Each of the Purchased
Companies has only one Member and all limited liability company interest and all
rights, title and interest of the Member in such Purchased Company is
represented and transferred with the Membership Interest and the admission of
the Partnership as the sole member of the Purchased Company. Except for rights
granted to the Partnership under this Agreement and to Carbontronics Fuels, LLC
under the Option Agreement, there are no outstanding options, warrants or other
rights to purchase, obtain or acquire, or any outstanding securities or
obligations convertible into or exchangeable for, or any voting agreements with
respect to, the Membership Interest in the Purchased Companies. Each of the
Purchased Companies is governed by and operates under the terms of a Limited
Liability Company Operating Agreement and the Limited Liability Company
Operating Agreement of each Purchased Company either does or at the Closing will
provide that such Purchased Company shall be a sole member limited liability
company. True and complete copies of the certificate of formation of each of the
Purchased Companies and of the Limited Liability Company Operating Agreement of
each of the Purchased Companies have heretofore been delivered to or made
available to the Partnership.

 

Section 3.03. Organization. Each of the Purchased Companies is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware with full power and authority to own its
properties, including its respective Project, to carry on its business as
presently conducted by it and as to be conducted upon completion of its
respective Project and to own, lease and operate its properties in the places
where its properties are owned, leased or operated or are to be owned, leased or
operated.

 

Section 3.04. Qualifications, etc. Schedule 3.04 attached hereto sets forth each
jurisdiction in which each of the Purchased Companies is duly qualified to do
business and in good standing. Neither the character of the properties owned or
held

 

15



--------------------------------------------------------------------------------

under lease or license by the Purchased Companies nor the nature of the business
conducted by the Purchased Companies or to be conducted by the Purchased
Companies requires any qualification in any other jurisdiction, except any such
jurisdiction wherein the failure to be so qualified would not have a material
adverse effect on such Purchased Company or its ability to operate its Project.

 

Section 3.05. Third Party Indebtedness. Except as set forth on Schedule 3.05
hereto, none of the Purchased Companies has any indebtedness for money borrowed
from third parties (including the Seller and the Seller’s Affiliates). None of
the Purchased Companies has outstanding any loans to, or any commitments to make
loans to, any third parties (including the Seller and the Seller’s Affiliates).

 

Section 3.06. Real and Personal Property Owned or Leased. An identification of
(a) all real property owned by or leased by the Purchased Companies, and
(b) except with respect to personal property acquired under the terms of the EPC
Contracts, each other material piece of equipment or goods owned or leased by
the Purchased Companies, is set forth on Part A of Schedule 3.06 hereto; all of
such property and the other assets of the respective Purchased Companies
(collectively, the “Assets”), are in good condition and repair, ordinary wear
and tear excepted, and the relevant Purchased Company has good and marketable
title to (or a valid leasehold interest in, as applicable) each of its
respective Assets, free and clear of all Encumbrances except Permitted
Encumbrances and except as set forth on Part B of Schedule 3.06 hereto.

 

Section 3.07. Financial Position. Schedule 3.07 attached hereto contains the
unaudited balance sheet of each of the Purchased Companies as of June 16, 1998
(collectively, the “Balance Sheets”). The Balance Sheets have been prepared in
accordance with generally accepted accounting principles and present fairly, in
all material respects, the assets and liabilities of the Purchased Companies as
of such date.

 

Section 3.08. Absence of Certain Changes or Events. Since the date of the
Balance Sheets described in Section 3.07 above, there has not been any material
adverse change in the properties, assets, business, financial condition or
results of operations of any Purchased Company except as set forth on Schedule
3.08 hereof.

 

Section 3.09. Insurance. The assets, business and operations of each Purchased
Company are insured in accordance with prudent industry practices with respect
to loss due to casualty and other risks, in amounts and coverages reasonable in
the circumstances. Schedule 3.09 attached hereto sets forth a complete and
accurate list of all casualty, directors and officers liability, general
liability (including product liability) and other types of insurance maintained
by the Purchased Companies, together with the carriers and liability

 

16



--------------------------------------------------------------------------------

limits for each such policy. Each policy is in full force and effect, there are
no defaults or conditions which with the passage of time, the giving of notices
or both, would become defaults under any such policies, and no written or oral
notice has been received by any Purchased Company or the Seller from any
insurance carrier purporting to cancel or reduce coverage under any such policy.
The Purchased Companies are current in all premiums or other payments due
thereunder.

 

Section 3.10 Commitments. Schedule 3.10 attached hereto sets forth a complete
and accurate list of all agreements, contracts, leases (whether of real or
personal property), options, commitments, arrangements and understandings,
whether oral or written (including any and all amendments thereto) to which any
of the Purchased Companies is a party, including, but not limited to,
(a) licenses for technology, (b) agreements for the purchase of feedstock and
other raw materials, (c) operating agreements, (d) engineering procurement and
construction contracts, (e) management services agreements, (f) employment
contracts and contracts with consultants and other independent contractors,
(g) contracts with Affiliates of the General Partner and (h) all other material
contracts. All such contracts, agreements, leases, commitments, arrangements or
understandings are on commercially reasonable and arms-length terms, and the
sale of Membership Interests in the relevant Purchased Companies will not
constitute a breach or default under any such contracts. Neither the Purchased
Companies nor, to the knowledge of the Seller, any of the other parties thereto
(other than with respect to the matter described on Part B of Schedule 3.06
hereto) is in material default, thereunder and, to the knowledge of the Seller,
no event has occurred which with the giving of notice or the lapse of time or
both would constitute a material default, under any such agreements, contracts,
leases, commitments, arrangements or understandings.

 

Section 3.11. Legal Proceedings. None of the Purchased Companies or the Seller
is engaged in or is a party to, or, to the Seller’s knowledge, threatened with,
any suit, investigation, legal action or other adverse proceeding, before any
court, administrative agency, arbitration panel or other similar authority
(whether or not covered by insurance). There is no outstanding order, ruling,
decree, judgment or stipulation by or with any court, administrative agency,
arbitration panel or other similar authority, or any litigation pending or, to
the Seller’s knowledge, threatened, (i) against the Seller or any of the
Purchased Companies.

 

Section 3.12. Taxes. All federal, state and local tax returns, reports,
declarations, statements and other documents required to be filed by or with
respect to the Purchased Companies in respect of all taxes, including income,
franchise, sales, property, payroll and other taxes, levies, imposts and duties
of any nature whatsoever (“Taxes”) have been filed with the appropriate tax
authorities, such documents are true, accurate and complete in all material
respects and all amounts

 

17



--------------------------------------------------------------------------------

shown by such documents to be due and payable have been paid. None of the
Purchased Companies has any liability for taxes, or for any interest or
penalties in respect thereof which, if due and payable, have not been paid or
will not be paid at or prior to the Closing with respect to such Purchased
Company. There are no pending, or to the Seller’s knowledge, threatened, claims
or assessments against any Purchased Company in respect of Taxes, or interest or
penalties, other than claims or assessments for which adequate reserves have
been provided.

 

Section 3.13. Compliance with Laws. (a) Each Purchased Company has complied in
all material respects, and is now in compliance with in all material respects,
all federal, state and local laws, ordinances and regulations applicable to such
Purchased Company with respect to which the Purchased Company was required to
comply on or prior to the date of this Agreement, (b) no written claims or
written complaints from any Governmental Body or other parties have been
received by any Purchased Company and, to the knowledge of the Seller, none is
threatened, that any Purchased Company is in violation of any applicable
building, zoning, occupational safety and health, or similar law, ordinance or
regulation in relation to its plants, structures or other buildings or
equipment, or the operation thereof, or of any applicable fair employment, equal
opportunity or similar law, ordinance or regulation (other than any such
violation that could not reasonably be expected to have a material adverse
effect on such Purchased Company), and (c) none of the Purchased Companies has
received written notice from any Governmental Body of any pending proceedings to
take all or any part of the assets of the Purchased Companies (whether leased or
owned) by condemnation or right of eminent domain and, to the knowledge of the
Seller, no such proceedings are threatened.

 

Section 3.14. Environment.

 

(a) Except as set forth on Schedule 3.14 attached hereto, the Purchased
Companies are in compliance with all applicable Environmental Laws in effect as
of the date hereof and, no condition exists or event has occurred which would
constitute or give rise to any material non-compliance under any applicable
Environmental Law.

 

(0).1 The Purchased Companies have timely filed all reports and notifications,
if any, required to be filed on or prior to the date of this Agreement with
respect to their properties and facilities and have generated and maintained all
records and data, if any, required prior to the date of this Agreement under all
applicable Environmental Laws. Except as set forth on Part B of Schedule 3.22
attached hereto, the Purchased Companies are not required to obtain any
additional permits, licenses or authorizations under any applicable
Environmental, Law.

 

18



--------------------------------------------------------------------------------

Section 3.15. Organization; Due Authorization; Binding Obligation. The Seller is
a Delaware limited-liability company having all requisite power and authority to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance by the Seller of
this Agreement have been duly authorized by all necessary action on its part.
This Agreement has been duly and validly Executed and delivered by the Seller.
This Agreement is the valid and binding obligation of the Seller, enforceable in
accordance with its terms, subject to the qualification, however, that
enforcement of the rights and remedies created hereby is subject to bankruptcy
and other similar laws of general application relating to or affecting the
rights and remedies of creditors and that the remedy of specific enforcement or
of injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

 

Section 3.16. Non-Contravention. The execution, delivery and performance of this
Agreement by the Seller and the consummation by the Seller of the transactions
contemplated hereby do not and will not, with or without the giving of notice or
the lapse of time, or both, violate, conflict with, result in the breach of or
accelerate the performance required by any of the terms, conditions or
provisions of the Certificate of Formation or the Limited Liability Company
Operating Agreement of the Seller, the Certificate of Formation or the Limited
Liability Company Operating Agreement of any of the Purchased Companies or any
covenant, agreement or understanding to which any Purchased Company or the
Seller is a party or any order, ruling, decree, judgment or arbitration award,
or any law, rule, regulation or stipulation, to which any Purchased Company or
the Seller is subject or constitute a default thereunder or result in the
creation of any lien, charge or encumbrance upon any of the properties or assets
of any Purchased Company, other than violations, conflicts, breaches,
accelerations, defaults, liens, charges or encumbrances which are not material.

 

Section 3.17. Regulatory Approvals. None of the Purchased Companies or the
Seller is required to file, seek or obtain any governmental notice, filing,
authorization, approval, order or consent, or any bond in satisfaction of any
governmental regulation in connection with the execution, delivery and
performance of this Agreement by the Seller or, except for normal renewals, in
order to prevent termination of any material right, privilege, license or
agreement of any Purchased Company.

 

Section 3.18. Election with Respect to Purchased Companies. The Seller is the
sole Member of each of the Purchased Companies and has made no election to treat
any of the Purchased Companies as a corporation for federal income tax purposes.

 

Section 3.19. Liabilities. All liabilities (whether accrued, absolute,
contingent, known, unknown, derivative or otherwise) of each Purchased Company
are (a) reflected on its respective Balance Sheet (except for liabilities
incurred in the ordinary course subsequent to the date of the unaudited balance
sheets attached as Schedule 3.07), or (b) listed on any schedule hereto.

 

19



--------------------------------------------------------------------------------

Section 3.20. Conduct of Operations. The business and operations of each
Purchased Company have, since the date of organization of such Purchased
Company, been conducted (a) in a prudent and commercially reasonable manner, and
(b) in compliance with all applicable federal, state and local laws including,
without limitation, such laws relating to coal mine health and safety and other
laws relating to or affecting coal mine activity and labor and employment
matters, except where the failure to so comply could not reasonably be expected
to have a material adverse effect on the Purchased Company. All existing
contracts or commitments of each Purchased Company for the purchase of goods or
services are on terms which are commercially reasonable, arms-length and
commensurate with the goods or services provided or to be provided.

 

Section 3.21. Designs and Drawings. The feedstock facilities and the synthetic
fuel production facilities for each Project, if constructed in accordance with
the designs and construction drawings in respect thereof, will have the
operational capabilities to produce Qualified Fuels of a quality expected to
satisfy the requirements of the marketplace for synthetic coal-based fuels, and
the capacities to produce Qualified Fuels as contemplated in the Base Case.

 

Section 3.22. Licenses, Permits, Etc. All licenses, permits and other
governmental approvals and all private consents which have been obtained in
connection with the construction and operation of any Project to the date of
this Agreement are set forth in Part A of Schedule 3.22; all such licenses,
permits, approvals and consents are in full force and effect, there are no
breaches or defaults by the relevant Purchased Company under any thereof, or
conditions which with the passage of time or the giving of notice or both would
give rise to such a breach or default, and the sale by the Seller of the
respective Purchased Companies to the Buyer as contemplated in this Agreement
will not result in a breach or default, or require further consent, under the
terms of any thereof, in each case other than any breach or default that could
not reasonably be expected to have a material adverse effect on any Purchased
Company. All governmental permits, licenses and other authorizations required to
be obtained or waived in connection with the further development, construction,
equipping and operation of the respective Projects are set forth on Part B of
Schedule 3.22 attached hereto. The Seller reasonably expects that all additional
licenses, permits, other governmental approvals and private consents that are
necessary or advisable for the construction of, operation of, and sale of
synthetic coal-based fuels produced by, each Project will be obtained without
undue delay or expense so as to permit each Project to fulfill the requirements
set forth in Section 3.1(g) of the Partnership Agreement and operate so as to
produce Qualified Fuel as contemplated in the Base Case.

 

20



--------------------------------------------------------------------------------

Section 3.23. No Tax-Assisted Financing. None of the following exist with
respect to any Project: (i) grants described in Section 29(b)(3)(A) (i) of the
Code; (ii) proceeds of issues of State or local government obligations described
in Section 29(b)(3) (A)(ii) of the Code; or (iii) subsidized energy financing
described in Section 29(b)(3)(A)(iii) of the Code.

 

Section 3.24. IRS Ruling. The representations made by Pace Carbon Fuels, L.L.C.
and Carbontronics Fuels, LLC and their representatives in obtaining the IRS
Ruling and in submitting the IRS Ruling Request, respectively, were correct in
all material respects, and reflected an accurate statement of the material
facts. The only written submissions to the IRS and the only written
communications from the IRS in the course of such request are listed on Schedule
3.24.

 

Section 3.25. Certain Expectations. The Seller reasonably expects that each
Project owned by a Purchased Company will be able to be placed in service, and
will be placed in service, by June 30, 1998, and will be able to be operated as
contemplated in the Base Case and consistent with (but without limitation of)
that expectation, the Seller reasonably believes that:

 

(a) there are no material physical, contractual or legal impediments to any
Project meeting the requirements set forth in Section 3.1(g)(i) of the
Partnership Agreement by June 30, 1998, and the operation of any Project as
contemplated in the Base Case

 

(b) each Purchased Company has, or will have by June 30, 1998, full right and
entitlement to possess, use and conduct operations on the properties on which
its respective Project is located;

 

(c) all necessary or advisable rights of easement, access, ingress and egress,
and transportation arrangements to and from the Project sites will be able to be
obtained without undue delay or cost, and in order to permit each Project to be
constructed substantially in accordance with the requirements set forth in
Section 3.1(g) of the Partnership Agreement and to be operated substantially in
accordance with the Base Case;

 

(d) there will be available to each Purchased Company sufficient feedstock to
produce Qualified Fuels in the quantities and with the quality contemplated in
the Base Case;

 

(e) the production and sale of Qualified Fuels by each Project, and the Tax
Credits resulting therefrom, will be substantially consistent with the Base
Case;

 

(f) Carbontec will assist in providing sufficient binder and technical support
such that the Purchased Companies will be able to produce Qualified Fuels
substantially in accordance with the Base Case and in compliance with the
rulings

 

21



--------------------------------------------------------------------------------

received in response to the IRS Ruling Request and the requirements of the
marketplace for synthetic coal-based fuels;

 

(g) the Carbontite™ technology as used in each Project is able to produce
Qualified Fuels in compliance with the rulings requested in the IRS Ruling
Request and the requirements of the marketplace for synthetic coal-based fuels;
and

 

(h) the rulings requested in the IRS Ruling Request will be received.

 

Section 3.26. Books and Records. The books and records of each Purchased Company
have been maintained in a prudent manner so that the business and affairs of
each Purchased Company are properly reflected therein.

 

Section 3.27. Projections. The Base Case is based on reasonable assumptions, and
the Seller reasonably believes that the Partnership will be able to pay Deferred
Contingent Payments, if any, when due.

 

Section 3.28. Production Capacity of Synthetic Coal Facilities. Assuming
completion of the applicable synthetic fuel production facility in accordance
with the terms of the applicable EPC Contract and operation thereof by a
qualified operator, each Project owned by a Purchased Company will, in at least
two consecutive Calendar Quarters occurring between the date hereof and
December 31, 2000, be capable of producing at least 75,000 tons of Qualified
Fuels per Calendar Quarter in compliance with the rulings requested in the IRS
Ruling Request. The failure of such Project to produce at least 75,000 tons of
Qualified Fuels in compliance with the rulings requested in the IRS Ruling
Request within such period shall create a presumption that the representation
and warranty in this Section 3.28 has been breached; provided, however, that the
presumption may be rebutted by clear and convincing evidence that such failure
was the result of operations, it being the intent of the parties that this
representation is a representation as to design, equipment and capacity.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership hereby represents and warrants to the Seller as follows:

 

Section 4.01. Organization. The Partnership is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with all requisite power and authority to own and operate its business
and properties and to consummate the transactions contemplated hereby.

 

22



--------------------------------------------------------------------------------

Section 4.02. Due Authorization of the Partnership; Binding Obligation. The
Partnership has all requisite power and authority to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance by the Partnership of this Agreement has
been duly authorized by all necessary action on the part of the Partnership.
This Agreement has been duly and validly executed and delivered by the
Partnership. This Agreement including, but not limited to, the obligation to pay
the Initial Payment, each Contingent Payment and all Deferred Contingent
Payments, is the valid and binding obligation of the Partnership, enforceable in
accordance with its terms, subject to the qualification, however, that
enforcement of the rights and remedies created hereby is subject to bankruptcy
and other similar laws of general application relating to or affecting the
rights and remedies of creditors and that the remedy of specific enforcement or
of injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

 

Section 4.03. Non-Contravention. The execution, delivery and performance of this
Agreement by the Partnership and the consummation by the Partnership of the
transactions contemplated hereby do not and will not, with or without the giving
of notice or the lapse of time, or both, violate, conflict with, result in the
breach of or accelerate the performance required by any of the terms, conditions
or provisions of the Partnership Agreement or any covenant, agreement or
understanding to which the Partnership is a party or any order, ruling, decree,
judgment or arbitration award or, subject to the filings, registrations and
notices referred to in Section 4.04, any law, rule, regulation or stipulation,
to which the Partnership is subject or constitute a default thereunder or result
in the creation of any lien, charge or encumbrance upon any of the Partnership’s
properties or assets.

 

Section 4.04. Regulatory Approvals. The Partnership is not required to file,
seek or obtain any governmental notice, filing, authorization, approval, order
or consent or bond in satisfaction of any governmental regulation, in connection
with the execution, delivery and performance of this Agreement by the
Partnership, except such filings, registrations and notices as may be required
under state “blue sky” or securities laws in connection with any raising of
capital by the Partnership necessary to consummate the purchase of the
Membership Interests contemplated hereby.

 

Section 4.05. Investment Intent. The Partnership is acquiring the Membership
Interests for its own account for the purpose of being the sole Member of each
Purchased Company and thereby directing the operations of the Project and not
with a view to, or for sale or resale of the Membership Interests in any public
distribution thereof or with any present intention of selling, distributing or
otherwise disposing of the Membership Interests.

 

23



--------------------------------------------------------------------------------

Section 4.06. Legal Proceedings. There is no outstanding order, ruling, decree,
judgment or stipulation, or any litigation pending or, to the Partnership’s
knowledge, threatened against the Partnership which would have a material
adverse effect on the ability of the Partnership to perform its obligations
under this Agreement, or which seeks to enjoin or obtain damages in respect of
the consummation of the transactions contemplated hereby.

 

Section 4.07. Availability of Funds. The Partnership will have available to it
on each Closing Date sufficient funds to enable it to consummate the
transactions contemplated by this Agreement.

 

ARTICLE V

 

FURTHER AGREEMENTS AND ASSURANCES

 

Section 5.01. Confidentiality. If the transactions contemplated by this
Agreement shall be consummated, the Seller agrees that it shall, and shall cause
each of its agents, representatives and employees to, for a period of three
years following the final Closing Date hereunder (a) maintain in confidence any
and all proprietary and confidential information concerning the Purchased
Companies and (b) refrain from using any such information for its own benefit or
in competition with or otherwise to the detriment of the Partnership or its
affiliates or any of the Purchased Companies. It is understood that the Seller
shall not have liability hereunder for disclosure or use of any such information
which (i) is in or, through no fault of the Seller, its agents, representatives
or employees, comes into the public domain, or (ii) was acquired by the Seller
from other sources after the Closing, provided such sources are not, to the
knowledge of the Seller, prohibited from disclosing such information by legal,
contractual or fiduciary obligation to the Partnership, any affiliate of the
Partnership, or any Purchased Company or (iii) the Seller is legally required to
disclose. In the event that the Seller becomes compelled by legal or
administrative process to disclose any of such information, the Seller will
provide the Partnership with prompt notice so that the Partnership may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 5.01. In the event that such protective order or
other remedy is not obtained, or that the Partnership waives compliance with the
provisions of this Section 5.01, the Seller will furnish only that portion of
such information which the Seller is advised, by opinion of counsel, is legally
required and will exercise reasonable efforts, at the Partnership’s expense, to
obtain reliable assurance that confidential treatment will be accorded such
information. Nothing herein shall be construed as prohibiting the Seller from
using such information in connection with (i) any claim against the Seller
hereunder, (ii) any third party claims for which the Partnership is seeking
indemnification

 

24



--------------------------------------------------------------------------------

from the Seller hereunder and (iii) any exercise by the Seller of any of its or
his rights hereunder.

 

Section 5.02. Reports and Financial Statements. The Partnership agrees to cause
each Purchased Company to prepare and the Partnership will prepare (a) quarterly
reports of synthetic fuel produced, and synthetic fuel sold to unaffiliated
third parties, (b) quarterly reports of Cash Receipts and Cash Expenditures
(c) quarterly statements showing the calculation of Estimated Tax Credits and,
for the applicable Calendar Quarters, the Annual Adjustment Amount and the Final
Adjustment Amount and (d) annual financial statements, including statements of
cash flows. Such annual financial statements shall be prepared in accordance
with generally accepted accounting practices. The Partnership shall provide the
Seller with copies of all such reports within a reasonable time after the end of
each Calendar Quarter but not later than the submission of the report described
in Section 3.1(f) of the Partnership Agreement to the Partners’ Accountant and
all such financial statements within 90 days after the end of each calendar
year.

 

ARTICLE VI

 

CONDITIONS TO THE PURCHASE

 

The Partnership’s purchase of the Membership Interest in any one or more of the
Purchased Companies is subject to the satisfaction or waiver on or prior to the
Closing Date on which such Membership Interest in such Purchased Company is
purchased of the following conditions (provided that, if the Partnership pays
the first installment of the Initial Payment for a Membership Interest, such
payment shall constitute conclusive evidence that each of the following
conditions has been satisfied or waived):

 

Section 6.01. No Legal Proceedings. No Governmental Body shall have commenced
any judicial proceeding to restrain or prohibit or otherwise challenge the
transactions contemplated by this Agreement and, in the case of any action
commenced by other than a Governmental Body, no preliminary or permanent
injunctive order issued by any United States federal or state court of competent
jurisdiction which prevents the consummation of the transactions contemplated by
this Agreement shall have been issued and remain in effect.

 

Section 6.02. Assignment of Membership Interests. The Seller shall have executed
and delivered to the Partnership such documents or instruments as the
Partnership may reasonably request to evidence the assignment of the Membership
Interests to the Partnership and the admission of the Partnership as the sole
Member of the Purchased Company.

 

25



--------------------------------------------------------------------------------

ARTICLE VII

 

CONDITIONS TO THE SALE

 

The sale by the Seller of the Membership Interest in any Purchased Company
hereunder is subject to the satisfaction, or waiver on or prior to the Closing
Date with respect to the sale of such Membership Interest of the following
conditions (provided that, if the Seller executes and delivers such documents as
the Partnership reasonably requests to evidence the Seller’s transfer of the
Membership Interest and the admission of the Partnership as the sole Member of
the Purchased Company, such execution and delivery shall constitute conclusive
evidence that each of the following conditions has been satisfied or waived):

 

Section 7.01. No Legal Proceedings. No Governmental Body shall have commenced
any judicial proceeding to restrain or prohibit or otherwise challenge the
transactions contemplated by this Agreement and, in the case of any action
commenced by other than a Governmental Body, no preliminary or permanent
injunctive order issued by any United States federal or state court of competent
jurisdiction which prevents the consummation of the transactions contemplated by
this Agreement shall have been issued and remain in effect.

 

Section 7.02. Payment of Purchase Price. The Partnership shall have tendered for
delivery to the Seller the amount required by Section 2.01 as the first
installment of the Initial Payment due at Closing and shall have provided
evidence to the Seller satisfactory to the Seller, that each Limited Partner has
executed and delivered the Partnership Agreement and the Security Agreement, and
that the Partnership holds the collateral required by Section 2.04 of this
Agreement.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.01. Events of Default. Upon the occurrence and continuance of any of
the following events (each an “Event of Default”) :

 

(a) Payments by the Partnership. Failure by the Partnership to pay in full
(i) any Contingent Payment due herein on the Contingent Payment Date (except to
the extent such payment may be deferred under the terms of Section 2.03 of this
Agreement) and continuation of such failure for five days after the Contingent
Payment Date, (ii) failure to pay any Deferred Contingent Payment when due under
the terms of Section 2.03 of this Agreement or (iii) failure by the Partnership
to pay the Final Adjustment Amount, if positive, on the Final Adjustment Date;
or

 

26



--------------------------------------------------------------------------------

(0).1 Bankruptcy Proceedings of the Partnership or the General Partner. There
shall occur an Event of Bankruptcy with respect to the Partnership or the
General Partner; provided that, if such Event of Bankruptcy involves involuntary
proceedings against the Partnership or the General Partner, no Event of Default
hereunder shall occur unless such proceeding or petition shall not be dismissed,
or such execution or similar process shall not be released, vacated or fully
bonded, within sixty (60) days after commencement, filing or levy, as the case
may be; and provided further that an Event of Bankruptcy of the General Partner
shall not constitute an Event of Default hereunder if, as provided in
Section 9.1(a)(ii) of the Partnership Agreement, such Event of Bankruptcy does
not cause a dissolution of the Partnership; or

 

(0).2 Covenants by the Partnership. Failure by the Partnership to observe or
perform (i) any of the covenants or agreements in Section 5.02 hereof or
(ii) any other covenant or agreement contained herein and not constituting an
Event of Default under any other clause of this Article VIII; provided, that
such failure shall have continued for 60 days after the Seller shall have given
written notice of such failure to the Partnership;

 

then, at any time during the continuance of any Event of Default, except as
provided by Section 8.02 hereof, the Seller may proceed to enforce its rights by
any means permitted by applicable law, including bringing an action to enforce
payment, for damages and/or for specific performance by the Partnership of any
of the Partnership’s obligations under this Agreement.

 

Section 8.02. Partnership’s Obligation to Take Action Against Defaulting Limited
Partner. The Partnership agrees that if the Partnership defaults on the payment
of any amounts due hereunder and such default is the result of the default by
any Limited Partner in making a Quarterly Contribution, then the Partnership
shall, if the default has not been cured within 30 days of the occurrence
thereof, promptly proceed (i) to foreclose upon the security provided by such
Defaulting Partner, sell (to an entity which meets the requirements of and
subject to the restrictions and conditions set forth in Article VIII of the
Partnership Agreement) the Units of such Defaulting Partner and/or such, other
security as has been provided by such Defaulting Partner and use the proceeds
thereof to cure the payment default to the Seller or (ii) the Partnership shall
foreclose upon the Units of the Defaulting Partner and deliver the Units to the
Seller. If the default is cured by payment or if the Units of the Defaulting
Partner are delivered free and clear to the Seller, the default hereunder caused
by such Defaulting Partner’s default shall be cured and the Seller shall take no
further action with respect thereto.

 

27



--------------------------------------------------------------------------------

ARTICLE IX

 

CONSEQUENCES OF BREACH OF REPRESENTATIONS

AND WARRANTIES AND COVENANTS

 

Section 9.01. Consequence of Breach of Representations and Warranties and
Covenants. Except as provided in the next sentence hereof, to the extent that
the Partnership is damaged from time to time as a result of any breach of, or
inaccuracy in, any representation or warranty contained in Article III hereof or
the breach of any covenant contained in this Agreement the Partnership may
withhold from any Contingent Payment due hereunder the amount reasonably
determined by the Partnership to be necessary to recover such damages. All funds
so withheld shall be maintained by the Partnership in Permitted Interim
Investments (as defined in the Partnership Agreement) until released to the
appropriate party (together with the earnings thereon) upon final resolution of
the matter (which resolution shall require the approval of a Majority in
Interest of the Limited Partners) or as directed by a court of applicable
jurisdiction. In case of a breach of the representation and warranty set forth
in Section 3.28 hereof (the “Capacity Warranty”), the amount of each Contingent
Payment due under Section 2.01 (e) with respect to the Project as to which the
breach occurred shall be reduced on a permanent basis to 40%, in each case as
liquidated damages and not as a penalty. The Partnership and Seller agree that
the sole remedy for any breach of the Production Warranty shall be the price
reduction set forth in the immediately preceding sentence.

 

ARTICLE X

 

TERMINATION OF AGREEMENT

 

Section 10.01. Mutual Agreement. This Agreement may be terminated at any time
prior to the first Closing by mutual written agreement of the Partnership and
the Seller.

 

Section 10.02. Noncompliance; Nonperformance. This Agreement may be terminated
by written notice by the Partnership to the Seller or by the Seller to the
Partnership, without prejudice to the terminating party’s rights to claim
damages or other relief, if (i) (A) any of the material terms, covenants or
conditions of this Agreement to be complied with or performed at or before the
first Closing by the party to whom notice is addressed shall not have been
complied with or performed by the Closing Date, (B) such noncompliance or
nonperformance shall be such as would entitle the terminating party to decline
to consummate the transaction, and (C) such noncompliance or nonperformance
shall not have been waived by the party giving notice of termination or (ii) the
first Closing shall not have occurred on or prior to June 20, 1998.

 

28



--------------------------------------------------------------------------------

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01. Entire Agreement. This Agreement (including the Schedules
attached hereto) constitutes the entire agreement and understanding of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings, whether oral or written, relating to the subject
matter hereof.

 

Section 11.02. Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Agreement may not be assigned by the Partnership without
the prior written consent of the Seller.

 

Section 11.03. Counterparts; Effectiveness. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.

 

Section 11.04. Headings. The headings in this Agreement are included for
convenience of reference only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

Section 11.05. Amendment; Waiver; Requirement of Writing. This Agreement cannot
be amended, changed, modified, released or discharged, and no performance, term
or condition can be waived in whole or in part, except by a writing signed by
the party against whom enforcement of the amendment, change, modification or
waiver is sought. Any term or condition of this Agreement may be waived at any
time by the party hereto entitled to the benefit thereof. No delay or failure on
the part of any party in exercising any rights hereunder, and no partial or
single exercise thereof, will constitute a waiver of such rights or of any other
rights hereunder.

 

Section 11.06. Notices. Any notice, request, consent, waiver or other
communication required or permitted hereunder shall be effective only if it is
in writing and personally delivered or sent by certified or registered mail,
postage prepaid, or by nationally recognized overnight courier, addressed as set
forth below:

 

If to the Seller:

 

Carbontronics, LLC

4401 Fair Lakes Court, Suite 400

Fairfax, Virginia 22033

Attention: President

 

29



--------------------------------------------------------------------------------

If to the Partnership:

 

Carbontronics Synfuels Investors, L.P.

c/o Carbontronics Fuels, LLC

4401 Fair Lakes Court, Suite 400

Fairfax, Virginia 22033

Attention: President

 

with a copy to each Limited Partner at the address specified therefor in the
Partnership Agreement (as amended from time to time).

 

or such other person or address as the addressee may have specified in a notice
duly given to the sender as provided herein. Such notice or communication shall
be deemed to have been given as of the date received by the recipient thereof.

 

Section 11.07. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware applicable to agreements
made and to be performed wholly within such jurisdiction.

 

Section 11.08. Exclusion of Consequential Damages. Neither party, its Affiliates
nor their respective employees, agents or subcontractors shall be liable to the
other party, its Affiliates or their respective employees, agents or
subcontractors, whether based in contract, in tort (including negligence and
strict liability), under warranty, or otherwise, for any consequential,
indirect, punitive, incidental, exemplary or special loss or damage whatsoever,
including without limitation, loss of use, loss of productive resources, loss of
opportunity or anticipated profits, damages to good will or reputation or
punitive or speculative damages. The inclusion of this provision has been a
material inducement for each of the parties to enter into this Agreement.

 

Section 11.09. No Third-Party Beneficiaries. Nothing in this Agreement will be
construed as giving any person, firm, corporation or other entity, other than
the parties hereto and their successors and permitted assigns, any right, remedy
or claim under or in respect of this Agreement or any provision hereof.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be duly executed by their respective officers or partners
thereunto duly authorized, as of the date first above written.

 

    

CARBONTRONICS SYNFUELS INVESTORS, L.P.

    

By:

 

CARBONTRONICS FUELS, LLC

Its General Partner

             By:  

/s/ Timothy F. Sutherland

                

Name: Timothy F.Sutherland

                

Title: President

        

CARBONTRONICS, LLC

             By:  

/s/ Timothy F. Sutherland

                

Name: Timothy F. Sutherland

                

Title: President

 

31